—In an action, inter alia, to recover damages for breach of warranty, the plaintiff appeals from an order of the Supreme Court, Rock-land County (Weiner, J.), dated December 11, 1997, which granted the defendants’ motion pursuant to CPLR 3211 to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the court properly determined that the cause of action alleging breach of warranty was time-barred (see, Uniform Commercial Code § 2-725 [2]; Parrino v Sperling, 232 AD2d 618; Homart Dev. Co. v Graybar Elec. Co., 63 AD2d 727). In addition, the court correctly concluded that the August 15, 1995, release executed by the parties discharged all of the plaintiff’s future claims against the defendants relating to the subject product (see, Leggio v Cantor Fitzgerald Inc., 182 AD2d 611), and that the plaintiff failed to sufficiently allege a cause of action for fraud (see, Edwil Indus. v Stroba Instruments Corp., 131 AD2d 425). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.